Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158590(81)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  LITTLE TREE SUSHI BAR, INC., DIXIE MOON                                                                             Justices
  SALOON, LLC, THE NASH FAMILY LIMITED
  PARTNERSHIP, M & R REALTY 111 SOUTH
  MAIN, LLC, SULLIVAN INVESTMENT GROUP
  LIMITED PARTNERSHIP, THIRD STREET
  PROPERTIES, INC., CORP ONE, INC.,
  GROUP 225, INC., CORP ONE PROPERTY
  COMPANY, LLC, ONE HUNDRED SEVEN
  SOUTH MAIN, LLC, and R & M REALTY, LLC,
             Plaintiffs-Appellants,
                                                                    SC: 158590
  v                                                                 COA: 341606
                                                                    Oakland CC: 2017-159908-CZ
  CITY OF ROYAL OAK,
            Defendant-Appellee,
  and

  CENTRAL PARK DEVELOPMENT GROUP, LLC,
             Intervening Defendant-Appellee.
  ___________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellants to extend the time
  for filing their reply is GRANTED. The reply submitted on December 12, 2018, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 14, 2018

                                                                               Clerk